Case: 17-60843      Document: 00515090294         Page: 1    Date Filed: 08/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 17-60843                         August 23, 2019
                                                                            Lyle W. Cayce
CALVIN CANNADY,                                                                  Clerk


              Plaintiff - Appellant

v.

CLAY COUNTY MISSISSIPPI; SHERIFF EDDIE SCOTT,

              Defendants - Appellees




                   Appeal from the United States District Court
                         Northern District of Mississippi
                              USDC No. 1:15-CV-44


Before STEWART, Chief Judge, and JONES and OWEN, Circuit Judges.
PER CURIAM:*
       Calvin Cannady alleges that he was detained for a year without access
to judicial officers in violation of his Fourteenth Amendment due process
rights. After his release, Cannady sued Clay County, Mississippi and Sheriff
Eddie Scott for constitutional violations under 42 U.S.C. § 1983 and related
state law claims. The district court held a two-day bench trial before entering
judgment in favor of Clay County and Sheriff Scott. Cannady only appeals the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60843    Document: 00515090294     Page: 2   Date Filed: 08/23/2019



                                 No. 17-60843
district court’s judgment that Sheriff Scott was entitled to qualified immunity,
which we AFFIRM.
                                       I.
      The courts in Clay County open four times a year for criminal matters:
in January, April, July, and October. During the October 2011 term, a grand
jury indicted Cannady on a burglary charge. In March of 2012, Cannady was
arrested. He posted bail in West Point, Mississippi and was released on bond
until the first day of the July 2012 term. At that time, Cannady waived his
arraignment and entered a plea of not guilty. Judge Lee Coleman appointed
Jeff Hosford, a public defender, as Cannady’s counsel and confirmed an
October trial date. Judge Coleman released Cannady on bond until trial after
Cannady signed two acknowledgments affirming that (1) he had been
appointed counsel, (2) he must appear in court on October 9, 2012, and (3) if he
failed to appear, his bond would be revoked and he would be jailed.
      Cannady failed to appear for trial on October 9 and 10, 2012. After
learning that Hosford was not in touch with Cannady, the prosecutor requested
that a bench warrant issue for Cannady’s arrest. Judge Coleman issued the
bench warrant.
      On October 29, 2012, Cannady was arrested by Flowood, Mississippi
police officers and detained in Rankin County pursuant to the bench warrant.
He was transferred to Clay County, and his case was placed on the January
2013 criminal docket. However, a new public defender, Mark Cliett, took over
prior to the start of the term, resulting in a continuance until April. Prior to
the April term, however, Cliett realized he had a conflict of interest and
withdrew as counsel. Austin Vollor was appointed Cannady’s counsel on April
5, 2013. Vollor requested continuances in April and July to investigate the
case. As a result, Cannady’s case was continued until October 14, 2013, at
which point the charge against Cannady was dismissed.
                                       2
    Case: 17-60843     Document: 00515090294     Page: 3   Date Filed: 08/23/2019



                                  No. 17-60843
      In March 2015, Cannady filed a complaint against Clay County and
Sheriff Scott, asserting violations of his Sixth and Fourteenth Amendment
rights under 42 U.S.C. § 1983 and related state law claims. After two years of
pretrial proceedings, the district court held a two-day bench trial before
entering judgment in favor of Sheriff Scott and Clay County. Cannady only
appeals the district court’s judgment that Sheriff Scott was entitled to qualified
immunity
                                       II.
      On an appeal from a bench trial, the court reviews questions of law de
novo and findings of fact for clear error. Water Craft Mgmt. LLC v. Mercury
Marine, 457 F.3d 484, 488 (5th Cir. 2006) (quoting In re Mid-South Towing
Co., 418 F.3d 526, 531 (5th Cir. 2005)). “Reversal for clear error is warranted
only if the court has ‘a definite and firm conviction that a mistake has been
committed.’” Id. (quoting Canal Barge Co. v. Torco Oil Co., 220 F.3d 370, 375
(5th Cir. 2000)).
                                       III.
      A government official is entitled to qualified immunity when his conduct
(1) did not violate a plaintiff’s constitutional right or (2) “was objectively
reasonable in light of clearly established law” at the time of the violation.
Harmon v. Dallas Cty., 927 F.3d 884, 892 (5th Cir. 2019). Whether or not an
official’s conduct violates clearly established law depends on whether “every
‘reasonable official would have understood that what he is doing violates [a]
right.’” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v.
Creighton, 483 U.S. 635, 640 (1987)). The burden is on Cannady to demonstrate
that Sheriff Scott is not entitled to qualified immunity. McClendon v. City of
Columbia, 305 F.3d 314, 323 (5th Cir. 2002).
      Cannady puts forth a two-part argument for why Sheriff Scott is not
entitled to qualified immunity. First, Sheriff Scott failed to transport Cannady
                                        3
     Case: 17-60843        Document: 00515090294          Page: 4     Date Filed: 08/23/2019



                                        No. 17-60843
to appear before the court on January 23, 2013, as required by his statutory
duties as Sheriff and the bench warrant. Second, the failure to transport
prevented      Cannady       from     accessing      “judicial    officers    charged      with
implementing constitutional criminal procedure[s]” in violation of the
Fourteenth Amendment. Jauch v. Choctaw Cty., 874 F.3d 425, 435 (5th Cir.
2017). Cannady’s argument fails at each prong.
       The testimony presented at trial demonstrates that neither Sheriff
Scott’s statutory duties under Miss. Code Ann. § 19-25-35 nor the bench
warrant’s mandate required Sheriff Scott to present Cannady in court on
January 23, 2013. The district court concluded that it “is unrefuted that Sheriff
Scott complied with the intent of Judge Coleman in the execution of the bench
warrant at issue in this case” when he arrested Cannady and had him available
for an appearance. This conclusion is supported by Judge Coleman’s testimony,
which states that Sheriff Scott would not have brought Cannady to court
unless someone, such as his counsel or the prosecutor, had requested it.
Cannady does not argue that his counsel or the prosecutor requested his
appearance at court. In fact, his counsel requested a continuance to April. The
record makes clear that Sheriff Scott did not control whether Cannady was
called to court on January 23, 2013. 1
       Even if Sheriff Scott had controlled whether Cannady appeared at court
on January 23, 2013, the district court correctly concluded that Cannady’s
circumstances are too distinct from Jauch to make out a constitutional
violation. The plaintiff in Jauch was arrested in April of 2012. 874 F.3d at 428.



       1 While Cannady was in detention, he did file pro se motions with the clerk’s office
requesting a hearing before the court and a speedy trial. However, Cannady was represented
by counsel who made no such motions before the court. And regardless, Cannady only appeals
Sheriff Scott’s entitlement to qualified immunity. Whether the clerk’s office failed to alert the
court of his motions has no bearing on whether Sheriff Scott violated Cannady’s Fourteenth
Amendment due process rights, and Cannady does not argue to the contrary.
                                               4
    Case: 17-60843     Document: 00515090294     Page: 5   Date Filed: 08/23/2019



                                  No. 17-60843
Upon her arrest, she was told she could not appear in court until August of
2012. Id. As a result, she was held for ninety-six days without the opportunity
to post bail or have counsel appointed. Id. This “[p]rolonged pre-trial detention
without the oversight of a judicial officer and the opportunity to assert
constitutional rights” violated the plaintiff’s Fourteenth Amendment right to
procedural due process. Id. at 434.
      Though Cannady also endured a detention of almost a year, he was
afforded far more process than the plaintiff in Jauch. He originally appeared
in court in July of 2012 for his arraignment, at which time the court appointed
counsel, confirmed a trial date, and set bail. Cannady was arrested after this
appearance because he failed to appear for his trial. At that time, Cannady’s
bond was revoked and a bench warrant was issued for his arrest. He was then
arrested pursuant to the bench warrant and detained to ensure his appearance
at trial in January 2013. This sequence of events, in which Cannady was
provided with access to a judicial officer who afforded him proper process prior
to his detention, differentiates his claim from that presented in Jauch.
Moreover, while his detention continued for an extended period of time, the
evidence presented at trial established that Cannady was not barred from
appearing before a judicial officer. Rather, his counsel––who continued his case
in January, April, and July of 2013––never filed a motion for Cannady to
appear.
      As we agree with the district court that Sheriff Scott did not prevent
Cannady’s transport to the court on January 23, 2013 and did not violate
Cannady’s right to due process, we also agree that Sheriff Scott’s conduct was
not objectively unreasonable in light of clearly established law. Sheriff Scott is
entitled to qualified immunity.
                                       IV.
      Cannady only reserved for appeal the question of whether Sheriff Scott
                                        5
    Case: 17-60843    Document: 00515090294     Page: 6   Date Filed: 08/23/2019



                                 No. 17-60843
is entitled to qualified immunity. However, he briefly alleges before this court
that Sheriff Scott is a final policymaker sufficient to make Clay County liable
for his actions under Monell v. Dep't of Soc. Serv., 436 U.S. 658, 694 (1978).
Even if Cannady preserved this argument, it cannot succeed without an
underlying constitutional violation, which Cannady did not establish.
                                      V.
      For the foregoing reasons, we AFFIRM the district court’s judgment
dismissing Cannady’s claims against Sheriff Scott and Clay County.




                                       6